FILE COPY




                                      COURT OF APPEALS
                                       SECOND DISTRICT            OF      TEXAS
CHIEF JUSTICE                                                                          CLERK
 BONNIE SUDDERTH                        TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                        LISA M. WEST
  J. WADE BIRDWELL                                TEL: (817) 884-1900
  DABNEY BASSEL                                                                        GENERAL COUNSEL
  DANA WOMACK                                    FAX: (817) 884-1932                    CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                  www.txcourts.gov/2ndcoa



                                           February 24, 2022

    Hon. Michael R. Thomas                                  Criminal District Clerk, Tarrant County
    Judge, Criminal District Court No. 4                    Tim Curry Criminal Justice Center
    Tim Curry Criminal Justice Center                       401 W. Belknap, 3rd Floor
    401 W. Belknap St.                                      Fort Worth, TX 76196-0402
    Fort Worth, TX 76196-0216                               * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                            Hon. David L. Evans
    David A. Pearson, IV                                    Regional Presiding Judge
    Lakeside Plaza                                          Tom Vandergriff Civil Courts Building
    8401 Jacksboro Highway, Ste. 307                        100 N. Calhoun, 4th Floor
    Fort Worth, TX 76135                                    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

    Joseph W. Spence
    Assistant Criminal District Attorney
    Tim Curry Criminal Justice Center
    401 W. Belknap St.
    Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:       02-21-00191-CR, 02-21-00192-CR
                     Trial Court Case Number:       1582053, 1612397

    Style:           Stephanie Ann Richardson
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                          FILE COPY

02-21-00191-CR
February 24, 2022
Page 2


                    Respectfully yours,

                    DEBRA SPISAK, CLERK